IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60429
                         Summary Calendar



JERRY D. GRAVES,

                                         Plaintiff-Appellant,

versus

STEVE SIMS; CURTIS L. BANKS,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:96-CV-256-D
                        - - - - - - - - - -
                          January 16, 1998
Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges:

PER CURIAM:*

     Jerry D. Graves, a Mississippi prisoner, appeals the

district court’s dismissal of his complaint and imposition of a

sanction barring him from filing future appeals in forma pauperis

(IFP) under 28 U.S.C. § 1915(g).   Graves argues that the prison

officials deprived him of his radio in violation of his due

process and equal protection rights.   The complaint Graves filed

in the district court involves the same cause of action and the

same parties as a prior state-court lawsuit filed by Graves which

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60429
                                 -2-

was resolved against him on the merits in a court of competent

jurisdiction.   His complaint is barred by principles of res

judicata.    Russell v. SunAmerica Securities, Inc., 962 F.2d 1169,

1172 (5th Cir. 1992).

     The district court did not err in imposing a sanction under

§ 1915(g).   This is the third suit filed by Graves that the

district court has dismissed for failure to state a claim.

     The judgment is AFFIRMED.